IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,977-01


EX PARTE MICHAEL LOPEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 0804963-A IN THE 228TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On May 24, 1999, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Lopez v. State, No. 73,536
(Tex. Crim. App. Apr. 10, 2002)(not designated for publication).
	Applicant presents five allegations in his application in which he challenges the
validity of his sentence.  Although an evidentiary hearing was not held, the trial judge
entered findings of fact and conclusions of law.  The trial court recommended that the
application in its entirety be dismissed as moot.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the application is dismissed as
moot.
	IT IS SO ORDERED THIS THE 1ST DAY OF NOVEMBER, 2006.
Do Not Publish